UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

DISTRICT OF COLUMBIA et al.,

Defendants.

)

RADCLIFFE BANCROFT LEWIS, )
)

Plaintiff, )

)

v. ) Civil Action N0. 08-1314 (RJL)

)

GOVERNMENT OF THE )
)

)

)

)

zr-\
MEMORANDUM
october  2009
By Order filed August l7, 2009 [Dkt. N0. 32], the Court dismissed the complaint against
the District of Columbia and directed plaintiff to provide information by September 16, 2009, to
enable the Marshals Service to effect proper service of process upon the only remaining
defendant, Officer Anderson. See accompanying Memorandum Opinion [Dkt. N0. 31] at 2, n.2.
Plaintiff was advised that his failure to provide the information within the time provided would
result in dismissal of the complaint against that defendant and closure of the case. Plaintiff has
not provided the requested information. The Court therefore will dismiss the complaint against

Officer Anderson for insufficient service of process and will now dismiss the case. A separate

final Order accompanies this Memorandum.

ARD J. LEON
United States District judge